Citation Nr: 1540634	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2015, the Veteran and his friend provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  

In May 2015, the Board issued a decision remanding this matter to the RO for necessary development.  The matter has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Bilateral hearing loss disability was noted on entrance to service, and the most probative evidence indicates the condition did not worsen in service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in May 2015.  

The Board's remand instructed the RO to: (1) obtain outstanding treatment records (2) schedule the Veteran for a VA audiological examination and (3) readjudicate the claim.  The Veteran was scheduled for and attended a June 2015 VA audiological examination.  The RO readjudicated the claim in an July 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in February 2010.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and explained what evidence was lacking, which led to the denial of benefits.  The Veteran testified as to the events in service, his symptomatology and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2015); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The appellant seeks entitlement to service connection for hearing loss which he alleges is due to noise exposure in service.  As an initial matter, the Board notes that the Veteran is shown by current medical evidence to have a bilateral hearing loss disability.  Thus, the first criterion for establishing service connection, a current disability, has been met.  The question now becomes whether the disability is related to service.  However, the record reflects the Veteran entered service with bilateral hearing loss. 

Specifically, review of the Veteran's service treatment records indicates that the Veteran had bilateral hearing loss disability upon entrance into service.  Specifically, his June 1967 entrance examination (three months prior to entrance to active service) revealed a puretone threshold of 50 decibels at both 3000 and 4000 Hertz in the right ear and a puretone threshold of 40 decibels at 3000 Hertz and 45 decibels at 4000 Hertz in the left ear.  All other thresholds were between -5 and 10.  Accordingly, hearing loss meeting the criteria under 38 C.F.R. § 3.385 was noted on his entrance examination, and the presumption of soundness is rebutted.  On his August 1969 separation examination, his puretone threshold at 4000 Hertz in the both ears was 25 decibels, the threshold at 3000 Hertz was not measured, and the other thresholds ranged from 20 to -5.  

Private treatment records from an audiology examination for Alcoa Corporation, show evidence of high frequency hearing loss in 2008.  

The Veteran underwent a VA examination in May 2010.  The VA examiner, after review of the claims file and examination of the Veteran, opined that the audiometric examinations in service are unreliable as the separation examination shows normal hearing across all frequencies and thus an opinion cannot be rendered without resorting to mere speculation.  The VA examiner indicated that looking at the separation examination would lead her to believe that the hearing loss is not due to military acoustic trauma.

A second VA audiological examination was conducted in September 2011, with an addendum report dated October 2011.  The examiner reviewed the claims folder and opined that it was less likely than not that current hearing loss was related to his inservice noise exposure.  The examiner supported the conclusion by noting mild to moderate hearing loss on induction examination with separation audiogram actually showing improvement in hearing.  

As noted by the Board in the May 2015 remand, these examinations were inadequate because the examiners both essentially found the current hearing loss was not related to service because there was no hearing loss at the time of service separation.  However, the Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

An additional examination was ordered, and in-service acoustic trauma was conceded, consistent with the Veteran's credible testimony before the undersigned that he was subjected to constant loud noise associated with working in a tank.  He testified that he has had gradual hearing loss since service.  He explained that his post-service noise exposure consisted of working with Alcoa and in a job assisting blind individuals.  His friend of over 30 years testified that the Veteran has for a long time had noticeable problems hearing.  

The Veteran underwent a VA examination in July 2015.  The VA examiner, after review of the claims file and examination of the Veteran, opined that the Veteran's hearing loss existed prior to service as reflected in the 1967 report.  Acoustic trauma was noted.  She found no permanent positive threshold shift and also that there was normal hearing at separation.  The examiner also found that the pre-existing hearing loss was not aggravated beyond normal progression in military service.  Support for this answer was that hearing was reported as normal at separation.  

The examiner noted that the Veteran reported the following history:

Veteran complained of difficulty hearing on the phone and needing extra volume for the TV. He denied head injury, periods of unconsciousness, dizziness, facial numbness, familial hearing loss and history of ear disease. He is hypertensive and has heart disease. He reported significant military noise exposure as a tank loader and driver. He stated hearing protection was not provided. He also reported civilian noise exposure. Prior to service he reported he "bailed thousands of bales of hay" without hearing protection. He also reported noise exposure at Alcoa, where hearing protection was required.  

In this case, the Veteran had bilateral hearing loss noted at entrance, the decibel loss was actually better at discharge than at entrance, and the VA examiner in 2015 concluded that the Veteran's hearing loss was not aggravated beyond normal progression in service.  That opinion was provided following examination and interview of the Veteran and review of the claims file, and included an adequate rationale consistent with the evidence of record.  Such opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.  

To the extent the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the etiology of his hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertion.  To the extent that he is able to observe things such as hearing loss, and he asserts that he had hearing loss that was aggravated in service, his assertions are considered not credible and are outweighed by the 2015 examiner's considered and well-supported opinion as to etiology.  Moreover, the Board notes that the examiner listed the reasons for his rationale, and they include statements made by the Veteran.

As the preponderance of the probative evidence indicates the Veteran's bilateral hearing loss existed prior to service and was not aggravated thereby, the claim for service connection for bilateral hearing loss must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


